DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the mailing date of the application on 4/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim12 is objected to because of the following informalities:  Claim 12 depends on claim 12.  Examiner analyzes this to be a typo and will reject claim 12 to being dependent to claim 11.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,992,923 in view of Tsai (US Patent Pub. # 2019/0149796). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Application #17/221443
US Patent # 10,992,923
2. (New) A device comprising:
1. A device comprising:
a dynamic projector including a VCSEL array, the dynamic projector is configured to cast a light pattern comprising first projected features and second projected features, the first projected features including first temporal characteristics, the second projected features including second temporal characteristics that are different from the first temporal characteristics;
a dynamic projector configured to cast, onto a scene, a light pattern comprising first and second projected features having differing first and second temporal characteristics, respectively; 
a dynamic vision sensor comprising a plurality of sensor pixels including a first sensor pixel and a second sensor pixel, 


each sensor pixel configured to output a sensor pixel signal comprising at least one of an increase in photocurrent event or a decrease in photocurrent event for incident light detected by the sensor pixel; and
one or more processors coupled to the dynamic vision sensor, the one or more processors configured to receive the first and second sensor pixel signals and to determine whether the first and second sensor pixels correspond to the first or second projected features, respectively, 



US Patent # 10,992,923 does not specifically teach a VCSEL array.  Tsai teaches the light emitter 111 can be a vertical-cavity surface-emitting laser ( VCSEL) array, and the array is formed by a plurality of VCSEL elements (Para 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a vertical-cavity surface-emitting laser ( VCSEL) array as taught by Tsai to the dynamic projector of US Patent # 10,992,923, to provides a depth-sensing device and a depth-sensing method that can effectively expand the working range of the depth-sensing device (Para 4 of Tsai).
As to claim 3, Tsai teaches wherein the VCSEL array (111) includes a first emitting region (first projection pattern 14) and a second emitting region (second projection pattern 15) (Para 33).
As to claim 4, Tsai teaches wherein the processor (control circuit 113) is configured to drive the first emitting region (14) and the second emitting region (15) independently (Para 33).  Tsai teaches the control circuit 113 can control the light emission of each VCSEL element in the light emitter 111 to generate projection patterns having different densities at different times (Para 33).
As to claim 5, Tsai teaches wherein the first emitting region (14) is different than the second emitting region (15) (Para 33).  Tsai teaches the control circuit 113 can .

Claims 6, 10, 11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 11 of U.S. Patent No. 10,516,876 in view of Tsai (US Patent Pub. # 2019/0149796). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Application #17/221443
US Patent # 10,516,876
6. (New) A device comprising: a dynamic projector including a first emitting region of a VCSEL array and a second emitting region of the VCSEL array, wherein the first emitting region and the second emitting region emit light independently; a first dynamic vision sensor including a plurality of pixels, wherein at least one of the plurality of pixels includes a photo receptor, a differencing circuit and a comparator, and wherein
the first dynamic vision sensor is configured to output an event signal; and 

11. The device of claim 1, wherein a pixel of the dynamic vision sensor comprises a photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator to detect an increase or decrease in photocurrent of the photoreceptor.


8. (New) The device of claim 6, wherein the processor is configured to drive the first emitting region and the second emitting region independently.



10. (New) The device of claim 6, wherein the photoreceptor is configured to detect an incident light and to generate a photo-current.
11. The device of claim 1, wherein a pixel of the dynamic vision sensor comprises a photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator to detect an increase or decrease in photocurrent of the photoreceptor.
11. (New) The device of claim 10, wherein the differencing circuit is configured to detect increase or decrease of the photo-current.
11. The device of claim 1, wherein a pixel of the dynamic vision sensor comprises a photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator to detect an increase or decrease in photocurrent of the photoreceptor.
13. (New) The device of claim 6, wherein the first emitting region includes first temporal characteristics, and the second emitting region includes second temporal characteristics different than the first temporal characteristics.
1. A device comprising: a dynamic projector to cast, onto a scene, a light pattern comprising multiple projected features, the projected features comprising differing temporal characteristics, the multiple projected differing temporal characteristics of the multiple projected features; and a processor coupled to the dynamic vision sensor, the processor to receive the signals and to determine a first pixel of the dynamic vision sensor corresponds to the first projected feature based on a first 

3. The device of claim 1, further comprising: a second dynamic vision sensor to generate a second plurality of signals indicating second temporal changes in detected luminance for second pixels of the second dynamic vision sensor, wherein the processor is further to: determine a third pixel of the second dynamic vision sensor corresponds to the first projected feature based on a third signal of the second plurality of signals indicating a change in 

5. The device of claim 3, wherein the dynamic projector, the dynamic vision sensor, and the second dynamic vision sensor are configured in a triangular shape such that the dynamic projector is off-axis and orthogonal to an axis between the dynamic vision sensor and the second dynamic vision sensor.

US Patent # 10,516,876 does not specifically teach a VCSEL array.  Tsai teaches the light emitter 111 can be a vertical-cavity surface-emitting laser ( VCSEL) array, and the array is formed by a plurality of VCSEL elements (Para 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a vertical-cavity surface-emitting laser ( VCSEL) array as taught by Tsai to the dynamic projector of US Patent # 10,516,876, to provides a depth-sensing device and a depth-sensing method that can effectively expand the working range of the depth-sensing device (Para 4 of Tsai).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,516,876 in view of Tsai (US Patent Pub. # 2019/0149796) and further in view of Caulfield US Patent # 9,294,690).
U.S. Patent No. 10,516,876 in view of Tsai (US Patent Pub. # 2019/0149796) do not teach wherein the comparator is configured to compare a reference signal and an output from the differencing circuit.  Caulfield teaches wherein the comparator (comparator 1414(n)) is configured to compare a reference signal (predetermined reference voltage                         
                            
                                
                                    V
                                
                                
                                    t
                                    h
                                
                            
                        
                     line 1418) and an output from the differencing circuit (differencing circuit 1412(n)). (Col. 19, lines 28-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a predetermined reference voltage                         
                            
                                
                                    V
                                
                                
                                    t
                                    h
                                
                            
                        
                     line as taught by Caulfield to the dynamic projector of Patent No. 10,516,876 in view of Tsai (US Patent Pub. # 2019/0149796), to provides a depth-sensing device and a depth-sensing method that can effectively expand the working range of the depth-sensing device (Para 4 of Tsai).

Claims 6-10, 11, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 9 of U.S. Patent No. 10,917,629 in view of Tsai (US Patent Pub. # 2019/0149796). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.

Application #17/221443
US Patent # 10,917,629
6. (New) A device comprising: a dynamic projector including a first emitting region 
the first dynamic vision sensor is configured to output an event signal; and a processor coupled to the dynamic projector and the first dynamic vision sensor, wherein the processor is configured to output a depth information based on the event signal.



1. A device comprising: a dynamic projector configured to cast, onto a scene, a light pattern comprising at least first and second projected features having temporally overlapping first and second illumination intensity signals, respectively, comprising at least one of differing illumination start times, differing illumination durations, or differing illumination end times therebetween; a dynamic vision sensor comprising sensor pixels respectively arranged to detect changes in luminance in photo-current of a photoreceptor thereof, the dynamic vision sensor 

1. A device comprising: a dynamic projector configured to cast, onto a scene, a light pattern comprising at least first and second projected features having temporally overlapping first and second illumination intensity signals, respectively, comprising at least one of differing illumination start times, differing illumination durations, or differing illumination end times therebetween; a dynamic vision sensor comprising sensor pixels respectively arranged to detect changes in luminance 

1. A device comprising: a dynamic projector configured to cast, onto a scene, a light pattern comprising at least first and second projected features having temporally overlapping first and second illumination intensity signals, respectively, comprising at least one of differing illumination start times, differing illumination durations, or differing illumination end times therebetween; a dynamic vision sensor 

9. The device of claim 1, wherein each sensor pixel of the dynamic vision sensor comprises the photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator being configured to detect an increase or decrease in photocurrent of the photoreceptor.

9. The device of claim 1, wherein each sensor pixel of the dynamic vision sensor comprises the photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator being configured to detect an increase or decrease in photocurrent of the photoreceptor.
14. The device of claim 6, further comprising: a second dynamic vision sensor coupled to the processor.
3. The device of claim 1, further comprising: a second dynamic vision sensor to generate a second plurality of signals indicating second temporal changes in detected luminance for second pixels of the second dynamic vision sensor, wherein the processor is further to: determine a third pixel of the second dynamic vision sensor corresponds to the first projected feature based on a third signal of the second plurality of signals indicating a change in detected luminance corresponding to the first projected feature.

5. The device of claim 3, wherein the dynamic projector, the dynamic vision sensor, and the second dynamic vision sensor are configured in a triangular shape such that the dynamic projector is off-axis and orthogonal to an axis between the dynamic vision sensor and the second dynamic vision sensor.


US Patent # 10,917,629 does not specifically teach a VCSEL array.  Tsai teaches the light emitter 111 can be a vertical-cavity surface-emitting laser ( VCSEL) array, and the array is formed by a plurality of VCSEL elements (Para 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a vertical-cavity surface-emitting laser ( VCSEL) array as taught by Tsai to the dynamic projector of US Patent # 10,917,629, to provides a depth-sensing device and a depth-sensing method that can effectively expand the working range of the depth-sensing device (Para 4 of Tsai).

Claims 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Application #17/221443
US Patent # 10,516,876
16. A smart phone comprising: a dynamic projector including a first emitting region of a VCSEL array and a second emitting region of the VCSEL array, wherein the first emitting region and the second emitting region emit light independently; a dynamic vision sensor including a plurality of pixels, wherein at least one of the plurality of pixels includes a photo receptor, a differencing circuit and a comparator, and wherein the dynamic vision sensor is configured to output an event signal; a processor coupled to the dynamic projector and the dynamic vision sensor, wherein the processor is configured to output a depth information based on the event signal; and a color camera.
1. A device comprising: a dynamic projector to cast, onto a scene, a light pattern comprising multiple projected features, the projected features comprising differing temporal characteristics, the multiple projected features comprising a first projected feature having a first turn on time, a subsequent first turn off time, a subsequent second turn on time, and a subsequent second turn off time, and a second projected feature having a third turn on time and a subsequent third turn off time, wherein the third turn on time or the third turn off time is temporally between the first turn on time and the second turn off time; a dynamic vision sensor to generate a plurality of signals, for each of a plurality of pixels of the dynamic vision sensor, indicating 
11. The device of claim 1, wherein a pixel of the dynamic vision sensor comprises a photoreceptor, a differencing circuit, and 

11. The device of claim 1, wherein a pixel of the dynamic vision sensor comprises a photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator to detect an increase or decrease in photocurrent of the photoreceptor.
20. (New) The smart phone of claim 19, wherein the differencing circuit is configured to detect increase or decrease of the photo-current.
11. The device of claim 1, wherein a pixel of the dynamic vision sensor comprises a photoreceptor, a differencing circuit, and a comparator, the differencing circuit and comparator to detect an increase or decrease in photocurrent of the photoreceptor.


US Patent # 10,516,876 does not specifically teach a VCSEL array and a color camera.  Powers teaches the projector subassembly 300 utilizes a vertical-cavity surface-emitting laser. The VCSEL 301 is an array of laser emitting elements arranged on a semiconductor substrate in a pre-designed pattern, the pre-designed pattern 
As to claim 17, Powers teaches wherein the dynamic vision sensor (first camera 1 and the second camera 2) and the color camera (5) are disposed at a back of the smart phone (apparatus) (Para 32-35).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654) and further in view of Park (US Patent Pub. # 2014/0240579).
As to claim 18, note the discussion above in regards to claim 16.  U.S. Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654) do not teach further comprising: a flash is disposed adjacent to the color camera.  Park teaches further comprising: a flash (flash 153) is disposed adjacent to the color camera (second camera 152) (Para 99).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flash is disposed adjacent to the color camera as taught by Park to the apparatus of Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654), to enhance the utility .

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654) and further in view of Caulfield US Patent # 9,294,690).
As to claim 21, note the discussion above in regards to claims 1 and 11.  U.S. Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654) do not teach wherein the comparator is configured to compare a reference signal and an output from the differencing circuit.  Caulfield teaches wherein the comparator (comparator 1414(n)) is configured to compare a reference signal (predetermined reference voltage                 
                    
                        
                            V
                        
                        
                            t
                            h
                        
                    
                
             line 1418) and an output from the differencing circuit (differencing circuit 1412(n)). (Col. 19, lines 28-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a predetermined reference voltage                 
                    
                        
                            V
                        
                        
                            t
                            h
                        
                    
                
             line as taught by Caulfield to the dynamic projector of Patent No. 10,516,876 in view of Powers (US Patent Pub. # 2017/0195654), to provides a depth-sensing device and a depth-sensing method that can effectively expand the working range of the depth-sensing device (Para 4 of Tsai).




Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-2727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26968/14/2021